DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
Applicant's amendment, filed on February 22 of 2022, has been entered.  Claims 1, 5, 8, 10 and 14 have been amended.  Claims 2-4, 11-13, and 17-20 have been cancelled.  No claim has been added.  Claims 1, 5-10 and 14-16 are still pending in this application, with claims 1 and 8 being independent.

It is noted that the applicant has failed to provide a copy of the amended abstract in a separate page, as required by 37 CFR 1.72b. However, to expedite prosecution, the amendment to the abstract has been entered, and the Examiner has provided the required copy of the newly amended abstract on a separate page.

Allowable Subject Matter
Claims 1, 5-10 and 14-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a backlight module including a light source; a lens having a body disposed on a light emission surface of the light source and configured to diffused light from the light source, and a supporting portion with a coarse outer surface; and a 
While the use and advantages of backlight modules, specifically those including diffuser support portions, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the supporting portions having a coarse outer surface and being included in a portion of the light out put surface of the lens surrounding a concave portion, in combination with the other recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875